               Case 2:21-mj-00031-AC Document 20 Filed 04/13/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-00031-AC
11                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
12                          v.                            HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
13   ANGEL JESUS SANCHEZ-MANRIQUEZ,
                                                          DATE: April 16, 2021
14                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Jeremy D. Peterson
15

16          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on April 12, 2021. The

18 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

19 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

20 5.1(d) of the Federal Rules of Criminal Procedure.

21          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22 of justice served by granting this continuance outweigh the best interests of the public and the defendant

23 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

24 not adversely affect the public interest in the prompt disposition of criminal cases.

25 ///

26 ///

27 ///

28 ///

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:21-mj-00031-AC Document 20 Filed 04/13/21 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.      The date of the preliminary hearing is extended to May 21, 2021, at 2:00 p.m.

 3         2.      The time between April 16, 2021, and May 21, 2021, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.      The defendant shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8

 9

10   Dated:     April 12, 2021
                                                           THE HONORABLE JEREMY D. PETERSON
11                                                         United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                    2
